Case 0:21-cv-60042-WPD Document 1 Entered on FLSD Docket 01/07/2021 Page 1 of 33




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

   Advanced Biocide Technologies, LLC,
   a Florida Limited Liability company,                   CASE NO.:

                  Plaintiffs,
   v.

   Jacqueline Kemper, an individual,
   Granite Ridge Consulting LLC,
   an Arizona limited liability company, and
   Kemper Consulting LLC.,
   an Arizona limited liability company

                  Defendants.                     /



                                            COMPLAINT

         Plaintiff, Advanced Biocide Technologies, LLC., a Florida limited liability company,

  ("Plaintiff” or "ABT”), hereby sues Defendants, Jacqueline Kemper (“KEMPER”), an

  individual, Granite Ridge Consulting LLC, an Arizona limited liability company (“GRANITE”),

  and Kemper Consulting LLC., an Arizona limited liability company (“K-CONSULTING”)

  (collectively "Defendants") for (a) breach of contract; (b) breach of fiduciary duty; (c)

  misappropriation of trade secrets under Florida’s Uniform Trade Secrets Act (“FUTSA”), Fla.

  Stat. §688.001, et seq.; (d) unfair competition; (e) violations of Florida’s Deceptive and Unfair

  Trade Practices Act (“FDUTPA”), Fla. Stat. §501.201 et seq.; (f) conversion of tangible property

  owned by ABT; and (g) conversion of stored electronic data. In support of its claims, Plaintiff

  alleges as follows:



                                                      1
Case 0:21-cv-60042-WPD Document 1 Entered on FLSD Docket 01/07/2021 Page 2 of 33




                                   JURISDICTION AND VENUE

           1.    This Court has jurisdiction of this matter under 28 U.S.C. §§ 1332 because ABT

  operates a business in this Judicial District (Sunrise, FL), Defendant KEMPER resides in Arizona

  and is a citizen of that State, Defendant corporations, GRANITE and K-CONSULTING, are

  Arizona companies, and the amount in controversy exceeds $75,000, exclusive of interest and

  costs.

           2.    KEMPER is subject to personal jurisdiction in this Judicial District (South

  Florida), because KEMPER signed a contract with ABT, the Mutual Confidentiality, Non‐

  Circumvention and Non‐Disclosure Agreement (“Agreement”)(attached as Exhibit F), providing

  that any lawsuit to enforce the Agreement “shall be brought” in the State of Florida. Further, for

  several years, KEMPER delivered consulting services to ABT in this State. KEMPER was

  Senior Vice-President of ABT and owed ABT certain fiduciary responsibilities under Florida

  law. KEMPER, as ABT’s V-P, abused her V-P’s position and breached her duties to ABT in the

  State of Florida. Additionally, as alleged herein, KEMPER misappropriated trade secrets and

  confidential data from ABT’s offices and computer systems which reside in or operate in this

  State. Finally, ABT, as a citizen of Florida, has been seriously injured in this State by the

  complained-of acts by KEMPER.

           3.     Defendant corporations, GRANITE and K-CONSULTING, upon information

  and belief, are subject personal jurisdiction in this Judicial District (South Florida), because

  KEMPER used GRANITE and K-CONSULTING to misappropriate ABT’s trade secrets and

                                                    2
Case 0:21-cv-60042-WPD Document 1 Entered on FLSD Docket 01/07/2021 Page 3 of 33




  confidential data from ABT’s offices and computer systems which reside in or operate in this

  State. Also, upon information and belief, GRANITE and K-CONSULTING, under the control

  and direction of KEMPER, engaged in multiple acts of unfair competition and multiple

  violations of the FDUTPA, all directed to and involving ABT in this State. Finally, ABT, as a

  citizen of Florida, has been seriously injured by the complained-of acts by Defendant

  corporations in this State.

          4.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) and (3) because a

  substantial part of the events or omissions giving rise to these claims against Defendants occurred

  in this Judicial District, a substantial part of the intangible property, that is the subject of the action,

  is situated in this Judicial District, and a substantial part of tangible property that is the subject of

  the action is owned by ABT, who resides in this Judicial District. Under the facts set forth in this

  complaint, venue is proper in this Judicial District due to Defendants’ actions and the situs of the

  property.

          5.      All conditions precedent to the filing of this action have occurred or have been

  waived or excused by law.

                                                PLAINTIFF

          6.      Plaintiff, ADVANCED BIOCIDE TECHNOLOGIES, LLC., a Florida limited

  liability company, ("Plaintiff” or "ABT”) has its principal place of business in Sunrise, Fl. ABT

  is owned and controlled by Alexander Benisti (“BENISTI”).

          7.      BENISTI also owns and controls Int’l Capital Investment, LLC, d/b/a




                                                       3
Case 0:21-cv-60042-WPD Document 1 Entered on FLSD Docket 01/07/2021 Page 4 of 33




  International Capital Investment, a Delaware limited liability company (herein “ICI”). ICI was

  formed in 2013. ICI is the patent owner (discussed later) and ABT is the commercial entity,

  controlled by BENISTI, exploiting the inventive technology.

         8.      ABT’s corporate predecessor is Globalex USA, Inc., a Delaware corporation

  (“GLOBALEX”), which changed its corporate name to “Advanced Biocide Technologies, Inc.,”

  on August 18, 2015. See Exhibit A, attached (this Delaware company referred to as

  “GLOBALEX/ABT” herein). BENISTI incorporated GLOBALEX in 2014 and owned and

  operated that company until GLOBALEX/ABT transferred its assets and business to Plaintiff,

  ADVANCED BIOCIDE TECHNOLOGIES, LLC. (herein “ABT”) in 2016. See Exhibit B.

         9.      ABT is a biotech company. In 2014, ABT’s predecessors developed and then began

  selling in 2015 its BIOTAB7 product, an antimicrobial soluble tablet which, when dissolved in

  water, provides hospital grade sterilization and disinfection solution in as little as 60 seconds. As

  a disinfectant, BIOTAB7 is an antimicrobial which destroys germs, viruses, bacteria, algaes, and

  fungi. As a biocide, BIOTAB7 destroys disease causing microorganisms and transmissible agents.

  As a deodorizer, BIOTAB7 kills odor-causing bacterial microorganisms in the air, leaving it

  smelling fresh. As a cleaner, BIOTAB7 creates potable drinking water without chemical fumes,

  toxic ingredients, or by-products. Exhibit C, attached, is the manufacturer’s data sheet for the

  BIOTAB7 product, ABT’s MSDS or Material Safety Data Sheet.

         10.     On August 6, 2015, BENISTI, ABT’s founder, filed a provisional patent

  application in the U.S. Patent and Trademark Office (USPTO), assigned serial no. 62/201,787,

  related to a disinfectant for drinkable water, food contact, industry, spas, swimming pools and air.

                                                   4
Case 0:21-cv-60042-WPD Document 1 Entered on FLSD Docket 01/07/2021 Page 5 of 33




  On August 5, 2016, BENISTI filed an international patent application with the World Intellectual

  Property Office (WIPO)(serial no. PCT/US2016/045847) for his invention entitled “Disinfectant

  For Drinkable Water, Food Contact, Industry, Spas, Swimming Pools and Air Sterilization,”

  designating the United States, which international patent application was published on February

  9, 2017, as WIPO Publication Number WO/2017/024251. See Exhibit D. Later, on January 24,

  2018, BENISTI filed a follow-on, related U.S. patent application in the USPTO, serial no.

  15/747,394 for the identical Disinfectant Patent (herein these patent filings are collectively referred

  to as the “Invention”). Both the earlier filed U.S. provisional ‘787 patent application, the WIPO

  ‘251 application, and the later filed non-provisional U.S. ‘394 application describe the Invention

  and, under the U.S. Patent Act and international treaties, are related to each other in that the

  currently pending, U.S. ‘394 application claims the benefit of the earlier filed WIPO ‘251

  application and the U.S. ‘787 provisional application. BENISTI assigned the Invention to ICI,

  doing business as “International Capital Investment, LLC”, a company owned and controlled by

  BENSITI. ICI is the patent owner and ABT is the commercial entity, controlled by BENISTI,

  exploiting the technology and the Invention.

         11.     The Patent Act and international treaties require that the Invention in these patent

  applications remain secret for a certain period of time. Details of the Invention were first made

  public by WIPO on February 9, 2017, with WIPO Publication Number WO/2017/024251 (attached

  as Exhibit D). Hence, the Invention remained a trade secret of ABT and its predecessors from 2015

  to February 9, 2017.




                                                    5
Case 0:21-cv-60042-WPD Document 1 Entered on FLSD Docket 01/07/2021 Page 6 of 33




            12.   ABT’s BIOTAB7 product represents a commercial version of the Invention in this

  series of patent applications.

            13.   BENISTI substantially completed the development of the BIOTAB7 Invention in

  2014 before KEMPER was hired by GLOBALEX/ABT on November 2014. In 2015,

  GLOBALEX/ABT began selling BIOTAB7.

            14.   In January 2014, KEMPER was hired by GLOBALEX/ABT. Shortly thereafter,

  she signed an Independent Contractor Nondisclosure Agreement with that Delaware company, the

  predecessor of Plaintiff ABT. See Exhibit E, attached.

                                          DEFENDANTS

            15.   Defendant, Jacqueline Kemper (“KEMPER”), an individual, Granite Ridge

  Consulting LLC, an Arizona limited liability company (“GRANITE”), and Kemper Consulting

  LLC., an Arizona limited liability company (“K-CONSULTING”), upon information and belief

  either resides at or conducts business at 2582 W. Kit Carson Trail, Anthem, AZ 85086.

  KEMPER owns and operates GRANITE and K-CONSULTING, which are Arizona companies.

            16.   From July 2015 through June 2019, ABT and its corporate predecessors rented a

  portion of KEMPER’s residence at 2466 N. Redington Place, Tucson, AZ 85749 as its Arizona

  office.

            17.   Upon information and belief, GRANITE has a principal place of business at 2582

  W. Kit Carson Trail, Anthem, AZ 85086. GRANITE was incorporated on September 23, 2020.

            18.   As explained on its current corporate website, GRANITE “provides regulatory

  guidance for chemical manufacturers and distributors for EPA regulated products, devices under

                                                  6
Case 0:21-cv-60042-WPD Document 1 Entered on FLSD Docket 01/07/2021 Page 7 of 33




  FDA regulation and international product registrations. We go beyond your regulatory needs,

  providing marketing, sales and business acumen and connecting you with private label clients,

  governments and investors within our network.” See <https:// graniteridgeconsulting.com>.

          19.     Upon information and belief, K-CONSULTING has a principal place of business

  at 2582 W. Kit Carson Trail, Anthem, AZ 85086. K-CONSULTING was incorporated on July 5,

  2018.

          20.    Upon information and belief, Defendants actions involved interstate commerce in

  connection with their misappropriation of ABT’s trade secrets and confidential information in

  violation of the FUTSA, engaged in acts of unfair competition using means and methods of

  interstate commerce, violated the FDUTPA, and converted certain tangible property of ABT.

  These interstate acts involved, upon information and belief, providing ABT’s trade secrets and

  confidential information to third party corporations located outside Florida and Arizona, and

  engaging in acts of unfair competition across state lines with third party corporations.

                              FACTS COMMON TO ALL COUNTS

          21.    In 2014, ABT, through its corporate predecessor, GLOBALEX/ABT, substantially

  completed its development of the BIOTAB7 product.

          22.    In November 2014, GLOBALEX/ABT hired KEMPER as an independent

  consultant.

          23.    On January 26, 2015, KEMPER signed GLOBALEX/ABT’s Independent

  Contractor Nondisclosure Agreement on (the “2015 NDA”), Exhibit E, attached.




                                                   7
Case 0:21-cv-60042-WPD Document 1 Entered on FLSD Docket 01/07/2021 Page 8 of 33




         24.     Prior to being hired by GLOBALEX/ABT, upon information and belief, KEMPER

  was employed, on a part time basis, as a home organizer and a part-time car salesperson.

         25.     When hired, upon information and belief, KEMPER had no experience in the

  chemical industry, no EPA experience, and no regulatory experience dealing with state

  registrations of chemical products. Upon information and belief, KEMPER also had no experience

  or knowledge about labeling requirements and warnings regarding use and handling of chemical

  products.

         26.     From 2014 through 2016, GLOBALEX/ABT and BENISTI trained KEMPER

  regarding regulatory issues involving the BIOTAB7 product, namely, EPA labeling, warning and

  usage instructions for the BIOTAB7 product, state registrations for the BIOTAB7 product, and, in

  general the regulatory structure in the chemical industry.

         27.     Kemper has always been paid as an independent consultant by ABT and ABT’s

  predecessor companies. When initially hired, KEMPER was paid about $1,000 per month. At the

  time KEMPER was terminated in January 2020, she was paid about $5,500 per month in addition

  to fringe benefits provided by ABT such as a car and a business expense account for ABT’s

  business related expenses.

         28.     During 2014 – 2016, KEMPER was progressively exposed to all aspects of

  GLOBALEX/ABT’s business, such as manufacturing, marketing, sales, and distribution of the

  BIOTAB7 product, including product registration. Effectively, BENISTI was training KEMPER

  to be a high-level manager for ABT.




                                                   8
Case 0:21-cv-60042-WPD Document 1 Entered on FLSD Docket 01/07/2021 Page 9 of 33




         29.     During her tenure at ABT (2014-2020), BENSITI shared considerable confidential

  corporate information with KEMPER. This information included manufacturing data for the ABT

  product, manufacturer and vendor data, business plans, marketing plans (to exploit ABT’s product

  in certain industrial, commercial and consumer markets), identification of prospective customers

  in those market segments, customer relations, and ultimately access to customer lists and contacts.

         30.     GLOBALEX/ABT initially relied upon the 2015 NDA to maintain corporate

  information as confidential. Its computers had password controls for confidential information.

  BENISTI trained KEMPER that much of this data was confidential and should not be shared with

  outsiders. Her job and ABT’s success relied upon (a) keeping manufacturing data for BIOTAB7 a

  secret; (b) maintaining the confidential nature of manufacturer and vendor data; (c) keeping secret

  its business plans and marketing plans that were the keys to ABT’s success because these plans

  permitted the company to exploit BIOTAB7 in various industrial, commercial and consumer

  markets; (d) continual identification, cultivation and development of prospective customers in

  those market segments coupled with the need to keep that data in-house and away from the

  competition, resulted in future business; and (e) keeping secret customer confidences resulted in

  maintaining good customer relations, customer lists and updating contacts.

         31.     This compilation of confidential corporate data was stored on ABT’s computer

  system which always had password access controls limiting information to key ABT personnel.

         32.     As an example of her professional development, in an internal company email dated

  February 2019, KEMPER described her duties at ABT as: working with the EPA to upgrade ABT

  product’s labeling to include an extended shelf life; using CASE (Consulting Laboratories, Inc.)

                                                  9
Case 0:21-cv-60042-WPD Document 1 Entered on FLSD Docket 01/07/2021 Page 10 of 33




   for analytic analysis of the ABT product; reworking the ABT product stability label; seeking an

   EPA amendment for the product, updating the product’s EPA 2019 Amendment data; overseeing

   food-contact sanitizer for BIOTAB7 efficacious at below 57 ppm; and engaging the University of

   Arizona or MicroChem for a GLP toxic studies of the ABT product. See KEMPER email, Exhibit

   G, attached.

          33.     In August 2016, Plaintiff, Advanced Biocide Technologies, LLC (“ABT”), was

   formed as a Florida limited liability company. See Exhibit B. Upon formation of ABT in Florida,

   GLOBALEX/ABT (the predecessor Delaware company) transferred and assigned its biotech

   business to Plaintiff ABT, the Florida limited liability company.

          34.     In 2016, KEMPER was prompted and became ABT’s Senior Vice President. See

   ABT’s Florida corporate records, Exhibit B, at pg. 2.

          35.     In May 2017, commensurate with her expanded responsibilities, KEMPER signed

   ABT’s Mutual Confidentiality, Non‐Circumvention and Non‐Disclosure Agreement (the “2017

   NDA”). See Exhibit F, attached.

          36.     KEMPER signed the 2017 NDA as Senior V-P of ABT, thereby affirming that she

   was an officer of ABT.

          37.     Unfortunately, during 2017 – 2019, BENISTI became gravely ill, suffering a series

   of heart related ailments.

          38.     Although BENISTI often consulted with KEMPER during his period of disability,

   KEMPER effectively took over the day-to-day operations of ABT and management of ABT.

   During this time, KEMPER had full and unfettered access to all ABT confidential corporate data.

                                                   10
Case 0:21-cv-60042-WPD Document 1 Entered on FLSD Docket 01/07/2021 Page 11 of 33




          39.     The 2017 NDA recognizes that KEMPER and ABT wanted to share certain

   confidential, technical and business information for a business opportunity of mutual interest. That

   business was the operation and management of ABT.

          40.     The 2017 NDA has a broad definition of “confidential information” (effectively a

   laundry list), covering, inter alia: (a) BIOTAB7 product development, chemical composition and

   analysis, BIOTAB7’s efficacy, BIOTAB7’s industrial applications, specific manufacturing

   specifications and processing data (herein “product development data”); (b) manufacturing

   issues, problems, solutions, and packaging (herein “manufacturing data”); (c) product testing

   data including efficacy, storage, shelf-life, labeling, regulatory requirements, and industrial

   applications (herein “testing data”); (d) the pre-publication patent data for the BIOTAB7

   Invention (herein “patent data”); (e) contact data for ABT’s supplier(s) hired to develop and

   manufacture BIOTAB7 (e.g., supplier name, address, principal contact, email, instructions to

   manufacture, pricing, delivery times, etc.)(herein “supplier data”); (f) identification of target

   markets, marketing materials, sales projections and regulatory compliance associated with

   BIOTAB7 sales (herein “marketing data”); (g) BIOTAB7 pricing structure, commercialization

   roll-out data, and pricing for target markets (herein “pricing data”); and (h) contact data for ABT’s

   customers, both current customers and prospective customers (herein “customer data”). While

   KEMPER was working for ABT, she selected and used passwords permitting her to register the

   BIOTAB7 product with the federal government (namely, the EPA), and various state, city and

   county regulatory agencies. She also selected and used passwords for other business purposes,

   such as accessing ABT’s computers, ABT supplied cell phones, travel accounts, control of ABT’s

                                                    11
Case 0:21-cv-60042-WPD Document 1 Entered on FLSD Docket 01/07/2021 Page 12 of 33




   website and social media accounts, email accounts, merchant and credit card processing accounts,

   and bank accounts (these password access controls collectively referred to herein as the

   “Passwords”). These Passwords are confidential data owned by ABT in that they control access

   to ABT’s electronically stored confidential information.

           41.    In a similar manner to its corporate predecessors, ABT treats this confidential

   information as a trade secret by employing reasonable efforts to maintain this information as being

   secret, to wit, not being or becoming generally known or ascertainable (e.g., using passwords for

   ABT’s computers, using non-disclosure agreements, and reliance upon promises of confidentiality

   by ABT’s consultants and salespersons). In her February 2019 email, KEMPER promised to

   maintain ABT’s confidential information as a trade secret. See Exhibit G, attached. This

   confidential information is a valuable asset of ABT.

           42.    The 2017 NDA covers both ABT, its corporate predecessor GLOBEALEX/ABT,

   and patent owner ICI because the 2017 NDA has an “affiliate clause” broad enough to cover these

   entities.

           43.    The 2017 NDA obligates KEMPER not to use confidential information for her own

   benefit, not to use such information for “any purpose” (except to engage in discussions with the

   parties to the Agreement), and not to disclose such information to third parties (see “Non-use and

   Non-disclosure” Clause). Also, the 2017 NDA obligates KEMPER to maintain the secrecy of such

   information and “prevent the disclosure and unauthorized use” of the same. See “Maintenance of

   Confidentiality” Clause.



                                                   12
Case 0:21-cv-60042-WPD Document 1 Entered on FLSD Docket 01/07/2021 Page 13 of 33




          44.    The 2017 NDA obligates KEMPER “not [to] compete in like type activities with”

   ABT (see “Non-Competition” Clause).

          45.    In the 2017 NDA, KEMPER acknowledged that ABT was the exclusive owner of

   this confidential information (see “Ownership” Clause).

          46.    KEMPER signed the 2017 NDA as ABT’s Senior V-P. The 2016 Florida corporate

   records list KEMPER as ABT’s V-P. See Exhibit B. In that V-P position, KEMPER owed ABT a

   fiduciary duty of loyalty to ABT and a duty of care to support ABT’s business under Florida law.

   The duty of loyalty prohibits self-serving by a corporate officer regarding outside business

   opportunities and prohibits KEMPER from taking an interest in property in opposition to ABT.

          47.    KEMPER had access to ABT’s confidential information from 2014 through her

   termination as a consultant and ABT V-P on January 2, 2020. See Exhibit H, attached.

          48.    Upon information and belief, sometime during the time frame of 2018 – 2020,

   KEMPER, individually or through GRANITE or K-CONSULTING, used ABT’s confidential

   information for her and her companies’ own benefit and disclosed the same to other third parties.

   Upon information and belief, this disclosure was made to at least one competitor of ABT, Dutrion.

   Upon information and belief, this information included product development data; manufacturing

   data; testing data; pre-publication patent data; supplier data; marketing data; pricing data; and

   customer data. Upon information and belief, this disclosure was made to Dutrion, a direct

   competitor of ABT. Upon information and belief, KEMPER, GRANITE or K-CONSULTING

   were compensated for this disclosure and misappropriation of ABT’s trade secrets.




                                                  13
Case 0:21-cv-60042-WPD Document 1 Entered on FLSD Docket 01/07/2021 Page 14 of 33




          49.    Upon information and belief, KEMPER, individually or through GRANITE or K-

   CONSULTING, used ABT’s customer data for their own benefit and caused at least seven (7)

   customers of ABT to begin working with one or more competitors of ABT. Three (3) diverted

   commercial customers had purchased ABT product and four (4) diverted educational institutions

   had either purchased or expressed an interest in purchasing ABT product. Upon information and

   belief, KEMPER, GRANITE or K-CONSULTING were compensated for this diversion of

   customer accounts.

          50.    Upon information and belief, KEMPER, individually or through GRANITE or K-

   CONSULTING, contacted ABT’s supplier, using ABT’s confidential supplier data. Upon

   information and belief, KEMPER used ABT’s pricing data, and arranged or attempted to arrange

   that ABT’s supplier make product and ship product to at least one ABT competitor. Upon

   information and belief, KEMPER, GRANITE or K-CONSULTING were compensated for this

   disclosure and interference with ABT’s supplier.

          51.    Upon information and belief, KEMPER, individually or through GRANITE or K-

   CONSULTING, prior to the patent publication of the Invention on February 9, 2017 (see Exhibit

   D), disclosed the then-secret product data to a competitor of ABT. This secret, pre-publication

   Invention data generally included target market data, product efficacy in certain industrial

   applications, the circa 2015 method of making and method of using the Invention, the circa 2015

   chemical formula for the product, and the circa 2015 chemical analytics of the product. Upon

   information and belief, this data was disclosed to one or more competitors of ABT by KEMPER

   and the Corporate Defendants. Upon information and belief, as a result of this disclosure of pre-

                                                  14
Case 0:21-cv-60042-WPD Document 1 Entered on FLSD Docket 01/07/2021 Page 15 of 33




   publication Invention data, ABT’s competitors had a jump start on the market to either produce a

   competitive product or produce a substitute product. Upon information and belief, KEMPER,

   GRANITE or K-CONSULTING were compensated for this disclosure of pre-2017, secret

   Invention data.

          52.        Upon information and belief, KEMPER, individually or through GRANITE or K-

   CONSULTING, disclosed ABT’s confidential product development data and manufacturing data.

   KEMPER had extensive and intimate knowledge of this confidential product development data

   and manufacturing data during her tenure at ABT and when she was V-P. Upon information and

   belief, KEMPER, GRANITE or K-CONSULTING were compensated for this disclosure of the

   Invention.

          53.        From 2014 through 2019, ABT and its corporate predecessors purchased certain

   telescope-operating computer equipment, software, hardware and cabling; a semi-precious

   Mexican wood desk, and a car. These tangible items were placed in the care and custody of

   KEMPER. The car is co-owned by ABT (titled through BENISTI) and KEMPER.

          54.        ABT has demanded that KEMPER return this property. ABT and BENISTI hired a

   cross-country automobile transport company to retrieve the car but KEMPER refused to release

   the car to the transport company. See Exhibit H detailing some property retained by KEMPER and

   hence converted by KEMPER. KEMPER has refused to return this tangible property to ABT

   without justification. Upon information and belief, KEMPER continues to possess certain tangible

   property in contravention of ABT’s possessory rights. KEMPER has not returned all tangible

   property owned by ABT, thereby dispossessing ABT and converting these items. Since KEMPER

                                                  15
Case 0:21-cv-60042-WPD Document 1 Entered on FLSD Docket 01/07/2021 Page 16 of 33




   controls the corporate Defendants, KEMPER, GRANITE and K-CONSULTING converted ABT’s

   tangible property.

          55.     While KEMPER was ABT’s V-P, she was provided with a number of laptop

   computers and a cell phone (more accurately, multiple iPhones were provided to KEMPER,

   generally on an annual basis). These computers and cell phones in KEMPER’s possession (herein

   “Electronic Devices”) were used to store and process ABT’s confidential information electronic

   data (herein “Electronic Confidential Data”). Upon information and belief, iPhone currently used

   by KEMPER but supplied by ABT (an Electronic Device) continues to store ABT’s Electronic

   Confidential Data. While KEMPER was ABT’s V-P, she used these password-controlled

   Electronic Devices in connection with all phases of ABT’s business. These Passwords maintain

   the secret status of ABT’s Electronic Confidential Data.

          56.     On December 9, 2020, ABT demanded that KEMPER return Passwords associated

   with the EPA’s web-based portal permitting access to ABT’s EPA product registration data for

   BIOTAB7. See Exhibit I, attached. In a responsive email, KEMPER states that all the Passwords

   were on the 2019 Spreadsheet. See Exhibit J, attached. Earlier in 2020, the EPA refused ABT’s

   request to electronically access ABT’s product registration data that had been processed by in 2016

   and 2019 by KEMPER. ABT had demanded that KEMPER return the Electronic Devices. See

   Exhibit H, referencing ABT files. Although she returned two laptops (an ASUS laptop and an HP

   laptop), she wiped clean and deleted all data from these laptops before returning this tangible

   property. The deletion of data from these laptops destroyed ABT Electronic Confidential Data.




                                                   16
Case 0:21-cv-60042-WPD Document 1 Entered on FLSD Docket 01/07/2021 Page 17 of 33




          57.     By not providing Passwords to ABT after her termination on January 1, 2020 and

   not returning the ABT-supplied iPhone, KEMPER deprived ABT of its use of: (a) Electronic

   Confidential Data stored on the Electronic Devices; and (b) Passwords permitting ABT to access

   its electronic assets provided on other password-controlled electronic services or platforms, such

   as the GoDaddy hosted website service, on social media account platforms, on state and federal

   government agency platforms, and other ABT vendor platforms (airlines, banks, credit card

   processors, etc.). By not providing the EPA Passwords after the December 9 demand, KEMPER

   deprived ABT of its use of its Electronic Confidential Data and its electronic submission data on

   the EPA web-based platform. This deprivation of ABT’s EPA electronic registration data caused

   damage to ABT because ABT was forced to delay amending its EPA submissions and expand its

   approved product usage data (i.e., expanding its market penetration for Biotab7).

          58.     In an email on December 9 (Exhibit J), KEMPER responded to ABT’s demand

   letter (Exhibit I) and stated that (a) all the Passwords were listed on her earlier 2019 Password

   Spreadsheet; and (b) she has no data files. KEMPER has not returned all the Passwords nor the

   iPhone (which stores Electronic Confidential Data), thereby dispossessing ABT and converting

   these items. By deleting data from the ASUS and HP laptops, KEMPER has converted ABT’s

   Electronic Confidential Data because she dispossessed ABT of this data. Since KEMPER controls

   the corporate Defendants, KEMPER, GRANITE and K-CONSULTING converted the Electronic

   Devices, Electronic Confidential Data, and Passwords.

          59.     Due to the complained-of acts by KEMPER, GRANITE and K-CONSULTING,

   upon information and belief, ABT has been monetarily damaged in excess of $100,000. Upon

                                                  17
Case 0:21-cv-60042-WPD Document 1 Entered on FLSD Docket 01/07/2021 Page 18 of 33




   information and belief, ABT’s damage arises from lost sales, disruption of its supply chain,

   disruption of its product testing processing plans, inability to exploit identified markets due to

   delays in regulatory approvals, loss of use of tangible items, that is, converting these tangible items

   to their own use not returning the same after demands by ABT, and loss of use of ABT’s Electronic

   Confidential Data.

          60.     Due to the complained-of acts by KEMPER, GRANITE and K-CONSULTING,

   upon information and belief, ABT has been irreparably harmed in that it cannot adequately be

   compensated for damages resulting from lost market share, diminution in pricing due to price wars

   with one or more competitors, delayed entry into certain markets due to delays in regulatory

   approvals of product and labeling, and tarnished reputation in the marketplace.

          61.     ABT has retained the legal services of undersigned counsel to enforce these

   contractual, statutory and common law violations.

                         BREACH OF CONTRACT BY KEMPER - Count I

          62.     ABT repeats, re-alleges, and incorporates herein by reference as though fully set

   forth, all allegations contained in complaint Paragraphs 1 through 61, above.

          63.     KEMPER initially signed the 2015 NDA soon after she was hired by

   GLOBALEX/ABT (Exhibit E) and signed a second Mutual Confidentiality, Non‐Circumvention

   and Non‐Disclosure Agreement (Exhibit F, the 2017 NDA) in May, 2017.

          64.     Pursuant to the 2017 NDA, KEMPER was obligated to not to use confidential

   information for her own benefit, not to use such information for “any purpose” other than to further

   the business of ABT, not to disclose such information to third parties (“Non-use and Non-

                                                     18
Case 0:21-cv-60042-WPD Document 1 Entered on FLSD Docket 01/07/2021 Page 19 of 33




   disclosure” Clause) and was obligated to maintain the secrecy of such information and “prevent

   the disclosure and unauthorized use” of the same. See “Maintenance of Confidentiality” Clause.

          65.     KEMPER breached the 2017 NDA and her obligations under the Non-use and Non-

   disclosure Clause and the Maintenance of Confidentiality Clause as alleged above.

          66.     Pursuant to the 2017 NDA, KEMPER was obligated “not compete in like type

   activities with” ABT in the Non-Competition Clause.

          67.     KEMPER breached the 2017 NDA and her obligation under the Non-Competition

   Clause as alleged above.

          68.     ABT has been monetarily damaged by the complained-of acts of KEMPER.

          69.     ABT has been irreparably harmed in that it cannot adequately be compensated for

   damages resulting from lost market share, diminution in pricing due to price wars with one or more

   competitors, delayed entry into certain distinct markets due to delays in regulatory approvals of

   product and labeling, and tarnished reputation in the marketplace.

          70.     The 2017 NDA Remedies Clause recognizes irreparable harm and provides that

   KEMPER “acknowledges that any violation … of this Agreement by [KEMPER] will cause

   irreparable injury, entitling [ABT] to obtain injunctive relief in addition to all legal remedies.”

          71.     WHEREFORE, ABT seeks compensatory and consequential damages against

   KEMPER for breach, equitable relief in the form of disgorgement of all revenues and

   compensation received by KEMPER associated with this breach, and injunctive relief against

   KEMPER for breach of 2017 NDA.




                                                    19
Case 0:21-cv-60042-WPD Document 1 Entered on FLSD Docket 01/07/2021 Page 20 of 33




                  BREACH OF FIDUCIARY DUTIES BY KEMPER - Count II

          72.     ABT repeats, re-alleges, and incorporates herein by reference as though fully set

   forth, all allegations contained in complaint Paragraphs 1 through 61, above.

          73.     In 2016 ABT and BENISTI appointed KEMPER to be Senior V-P of ABT.

   KEMPER accepted the responsibilities of V-P of ABT. See ABT’s corporate records, Exhibit B,

   and see also the 2017 NDA, Exhibit F.

          74.     While in that V-P position, KEMPER acknowledged in May 2017 that she was

   Senior V-P of ABT. See 2017 NDA, Exhibit F.

          75.     As V-P, KEMPER owed ABT certain fiduciary duties, such as the duty of loyalty

   and the duty of care under Florida law.

          76.     KEMPER violated her duty of loyalty to ABT by engaging in self-serving

   business opportunities and taking interests in property in opposition to ABT as alleged above.

          77.     KEMPER violated her duty of care by failing to maintain the confidential nature

   of confidential information entrusted to her in her position as Senior V-P as alleged above.

          78.     KEMPER violated her duty of loyalty to ABT by taking advantage of corporate

   opportunities that rightfully belonged to ABT as alleged above.

          79.     KEMPER violated her duty of loyalty to ABT by acquiring an interest in one or

   more businesses adverse to that of ABT as alleged above.

          80.     KEMPER, individually or through GRANITE or K-CONSULTING, (a) used

   ABT’s confidential information for their own benefit and disclosed the same to one or more

   competitors of ABT; (b) used ABT’s customer data related data for their own benefit and caused

                                                   20
Case 0:21-cv-60042-WPD Document 1 Entered on FLSD Docket 01/07/2021 Page 21 of 33




   at least seven (7) customers of ABT to begin working with one or more competitors of ABT; (c)

   used ABT’s confidential supplier data and pricing data, arranged or attempted to arrange that

   ABT’s supplier make product and ship product to at least one ABT competitor; and (d) used pre-

   publication Invention data and, upon information and belief, disclosed the same to at least one

   competitor of ABT, enabling that competitor, upon information and belief, to get a jump start in

   the marketplace.

           81.    Upon information and belief, KEMPER was compensated as a result of this breach

   of loyalty and of care.

           82.    KEMPER’s acts complained-of herein were intentional and willful.

           83.    ABT has been monetarily damaged by KEMPER’s breach of loyalty.

           85.    ABT has been monetarily damaged by KEMPER’s breach of her duty of care

   regarding ABT’s confidential information.

           86.    ABT has been irreparably harmed in that it cannot adequately be compensated for

   damages resulting from lost market share, diminution in pricing due to price wars with one or

   more competitors, delayed entry into certain distinct markets due to delays in regulatory

   approvals of product and labeling, and tarnished reputation in the marketplace.

           87.    WHEREFORE, ABT seeks compensatory and consequential damages against

   KEMPER for breach of loyalty and breach of care, equitable relief in the form of disgorgement

   of all revenues and compensation received by KEMPER associated with this breach of loyalty

   and care, punitive damages, and injunctive relief against KEMPER for breach of loyalty and

   care.

                                                  21
Case 0:21-cv-60042-WPD Document 1 Entered on FLSD Docket 01/07/2021 Page 22 of 33




         VIOLATIONS OF FLORIDA’S UNIFORM TRADE SECRET ACT (FUSTA),
                          FLA. STAT. §688.001, et seq.
              BY KEMPER, GRANITE AND K-CONSULTING - Count III

          88.     ABT repeats, re-alleges, and incorporates herein by reference as though fully set

   forth, all allegations contained in complaint Paragraphs 1 through 61, above.

          89.     ABT’s trade secret, confidential information includes its (a) product development

   data; (b) manufacturing data; (c) product testing data; (d) pre-publication patent data; (e) supplier

   data; (f) marketing data; (g) product pricing data; (h) customer data; (i) Passwords; and (j)

   Electronic Confidential Data stored on Electronic Devices and in online back-up files for the ABT-

   supplied iPhone (an Electronic Device).

          90.     ABT employs reasonable efforts to maintain this trade secret, confidential

   information as a secret in that such trade secret, confidential information is not generally known

   and not being generally ascertainable by others as alleged above. These efforts include password

   controls on computers and data storage devices and the use of non-disclosure agreements.

          91.     This trade secret, confidential information has economic value to ABT as

   demonstrated by its ongoing sales of BIOTAB7 product(s) and as shown by ABT’s marketing

   plans and identification of untapped market segments and industrial uses of BIOTAB7 which

   represent future sales for the product.

          92.     KEMPER had access to ABT’s trade secret, confidential information. KEMPER

   knew that ABT’s confidential information was trade secret, confidential information because ABT

   assigned passwords permitting her to access and operate ABT’s computer system(s) and data and




                                                    22
Case 0:21-cv-60042-WPD Document 1 Entered on FLSD Docket 01/07/2021 Page 23 of 33




   because KEMPER signed the 2015 NDA and the 2017 NDA. KEMPER confirmed that promise

   of confidentiality in 2019. See KEMPER’s February 2019 email, Exhibit G.

          93.     Upon information and belief, KEMPER, GRANITE and K-CONSULTING

   misappropriated ABT’s trade secret, confidential information first by improperly acquiring and

   using the confidential information, knowing the same to be ABT’s trade secrets, second by

   disclosing the same to third parties, including at least one direct competitor, and third by diverting

   several ABT customers to one or another ABT competitor in the marketplace, as alleged above.

          94.     Upon information and belief, KEMPER, GRANITE and K-CONSULTING were

   compensated for misappropriating ABT’s trade secret, confidential information.

          95.     KEMPER’s acts complained-of herein were intentional and willful.

          96.     Upon information and belief, KEMPER owns, operates and directs the efforts of

   GRANITE and K-CONSULTING, hence GRANITE and K-CONSULTING’s acts complained-of

   herein were intentional and willful.

          97.     ABT has been monetarily damaged by KEMPER, GRANITE and K-

   CONSULTING due to misappropriation of ABT’s trade secret, confidential information.

          98.     ABT has been irreparably harmed by KEMPER, GRANITE and K-CONSULTING

   in that ABT cannot adequately be compensated for damages resulting from lost market share,

   diminution in pricing due to price wars with one or more competitors, delayed entry into certain

   markets due to delays in regulatory approvals of product and labeling, and tarnished reputation in

   the marketplace.




                                                    23
Case 0:21-cv-60042-WPD Document 1 Entered on FLSD Docket 01/07/2021 Page 24 of 33




          99.     WHEREFORE, ABT seeks compensatory damages and consequential damages

   against KEMPER, GRANITE and K-CONSULTING for misappropriation of ABT’s trade secret,

   confidential information, equitable relief in the form of disgorgement of all revenues,

   compensation and unjust enrichment received by KEMPER, GRANITE and K-CONSULTING

   associated with this misappropriation, imposition of future royalties for use of pre-publication

   patent data, enhancement of damages due to the extraordinary misappropriation of trade secrets by

   Defendants, and injunctive relief against KEMPER, GRANITE and K-CONSULTING for such

   misappropriation.

          UNFAIR COMPETITION BY KEMPER, GRANITE AND K-CONSULTING
                     (COMMON LAW VIOLATIONS) - Count IV

          100.    ABT repeats, re-alleges, and incorporates herein by reference as though fully set

   forth, all allegations contained in complaint Paragraphs 1 through 61, above.

          101.    Upon information and belief, KEMPER, GRANITE and K-CONSULTING

   engaged in acts of unfair competition to the detriment of ABT as follows: (a) using ABT’s

   confidential information for their own benefit and disclosing the same to one or more competitors

   of ABT (including, but not limited to, product development data; manufacturing data; testing data;

   pre-publication patent data; supplier data; marketing data; pricing data; and customer data); (b)

   using ABT’s customer data for their own benefit and diverting a number of ABT customers to one

   or more competitors of ABT; (c) tortiously interfering with ABT’s relationship with its customers;

   (d) contacting ABT’s supplier, using ABT confidential supplier data and pricing data, and

   arranging or attempting to arrange for such supplier to make and ship product to one or more ABT

   competitors; (e) tortiously interfering with ABT’s relationship with its supplier(s) and/or its
                                                  24
Case 0:21-cv-60042-WPD Document 1 Entered on FLSD Docket 01/07/2021 Page 25 of 33




   manufacturer; (f) disclosing ABT’s pre-publication Invention data to one or more ABT

   competitors; and (g) permitting such competitors with ABT’s pre-publication Invention data to

   jump start competitive products in ABT’s established markets and, upon information and belief,

   to jump start competitive products in ABT’s identified, but not-yet-established markets.

          102.    Upon information and belief, KEMPER, GRANITE and K-CONSULTING were

   compensated for these acts of unfair competition.

          103.    KEMPER’s acts complained-of herein were intentional and willful.

          104.    Upon information and belief, KEMPER owns, operates and directs the efforts of

   GRANITE and K-CONSULTING, hence GRANITE and K-CONSULTING’s complained-of acts

   were intentional and willful.

          105.    ABT has been monetarily damaged by KEMPER, GRANITE and K-

   CONSULTING due to their acts of unfair competition.

          106.    ABT has been irreparably harmed by KEMPER, GRANITE and K-CONSULTING

   in that ABT cannot adequately be compensated for damages resulting from lost market share,

   diminution in pricing due to price wars with one or more competitors, delayed entry into certain

   markets due to delays in regulatory approvals of product and labeling, and tarnished reputation in

   the marketplace.

          107.    WHEREFORE, ABT seeks compensatory and consequential damages against

   KEMPER, GRANITE and K-CONSULTING for their acts of unfair competition, equitable relief

   in the form of disgorgement of all revenues, compensation and benefits received by KEMPER,

   GRANITE and K-CONSULTING associated with these acts of unfair competition, imposition of

                                                  25
Case 0:21-cv-60042-WPD Document 1 Entered on FLSD Docket 01/07/2021 Page 26 of 33




   future royalties for use of pre-publication patent data, punitive damages due to the scope and depth

   of these acts of unfair competition, and injunctive relief against KEMPER, GRANITE and K-

   CONSULTING.



                   VIOLATIONS OF FLORIDA’S DECEPTIVE AND
         UNFAIR TRADE PRACTICES ACT (FDUPTA), FLA. STAT. § 501.201 et seq.
               BY KEMPER, GRANITE AND K-CONSULTING - Count V

          108.    ABT repeats, re-alleges, and incorporates herein by reference as though fully set

   forth, all allegations contained in complaint Paragraphs 1 through 61, above.

          109.    Upon information and belief, KEMPER, GRANITE and K-CONSULTING

   engaged in the following acts of unfair and deception trade practices to the detriment of ABT as

   follows: (a) using ABT’s confidential information for their own benefit and disclosing the same to

   one or more competitors of ABT (including, but not limited to, product development data;

   manufacturing data; testing data; pre-publication patent data; supplier data; marketing data; pricing

   data; and customer data); (b) using ABT’s customer data for their own benefit and diverting a

   number of ABT customers to one or more competitors of ABT; (c) tortiously interfering with

   ABT’s relationship with its customers; (d) contacting ABT’s supplier, using ABT confidential

   supplier data and pricing data, and arranging or attempting to arrange for such supplier to make

   and ship product to one or more ABT competitors; (e) tortiously interfering with ABT’s

   relationship with its supplier and/or its manufacturer; (f) disclosing ABT’s pre-publication

   Invention data to one or more ABT competitors; and (g) permitting such competitors with ABT’s

   pre-publication Invention data to jump start competitive products in ABT’s established markets

                                                    26
Case 0:21-cv-60042-WPD Document 1 Entered on FLSD Docket 01/07/2021 Page 27 of 33




   and, upon information and belief, to jump start competitive products in ABT’s identified, but not-

   yet-established markets.

              110.   These aforementioned acts by KEMPER, GRANITE and K-CONSULTING

   violate the FDUTPA.

              111.   Upon information and belief, KEMPER, GRANITE and K-CONSULTING were

   compensated for these deceptive and unfair acts of competition.

              112.   KEMPER’s deceptive and unfair acts complained-of herein were intentional and

   willful.

              113.   Upon information and belief, KEMPER owns, operates and directs the efforts of

   GRANITE and K-CONSULTING, hence GRANITE and K-CONSULTING’s deceptive and

   unfair acts complained-of herein were intentional and willful.

              114.   ABT has been monetarily damaged by KEMPER, GRANITE and K-

   CONSULTING due to these deceptive and unfair acts of competition.

              115.   ABT has been irreparably harmed by KEMPER, GRANITE and K-CONSULTING

   in that ABT cannot adequately be compensated for damages resulting from lost market share,

   diminution in pricing due to price wars with one or more competitors, delayed entry into certain

   markets due to delays in regulatory approvals of product and labeling, and tarnished reputation in

   the marketplace.

              116.   WHEREFORE, ABT seeks compensatory and consequential damages against

   KEMPER, GRANITE and K-CONSULTING for their deceptive and unfair acts of competition,

   equitable relief in the form of disgorgement of all revenues, compensation and benefits received

                                                   27
Case 0:21-cv-60042-WPD Document 1 Entered on FLSD Docket 01/07/2021 Page 28 of 33




   by KEMPER, GRANITE and K-CONSULTING associated with these deceptive and unfair acts

   of competition acts, imposition of future royalties for use of pre-publication patent data, enhanced

   damages under FDUTPA due to the scope and depth of these deceptive and unfair acts of

   competition, and injunctive relief against KEMPER, GRANITE and K-CONSULTING.

                       CONVERSION OF TANGIBLE PROPERTY BY
                     KEMPER, GRANITE AND K-CONSULTING - Count VI

          117.    ABT repeats, re-alleges, and incorporates herein by reference as though fully set

   forth, all allegations contained in complaint Paragraphs 1 through 61, above.

          118.    ABT is the owner of certain tangible property, namely, certain telescope-operating

   computer equipment, software, hardware and cabling; a semi-precious Mexican wood desk, and a

   car.

          119.    Prior to January 2020, these items of tangible property were placed in the

   possession and care of KEMPER.

          120.    ABT has demanded return of this tangible property. See Exhibit H email.

          121.    Upon information and belief, KEMPER, GRANITE and K-CONSULTING

   continue to possess the aforementioned tangible property.

          122.    Upon information and belief, KEMPER, GRANITE and K-CONSULTING have

   no right to continue to possess the aforementioned tangible property.

          123.    ABT has been deprived of the use of such tangible property and KEMPER,

   GRANITE and K-CONSULTING’s continued possession the aforementioned tangible property is

   inconsistent with ABT’s possessory rights.


                                                   28
Case 0:21-cv-60042-WPD Document 1 Entered on FLSD Docket 01/07/2021 Page 29 of 33




          124.    WHEREFORE, ABT seeks compensatory damages, disgorgement of profits, and

   other monetary relief against KEMPER, GRANITE and K-CONSULTING for their possession,

   use and conversion of ABT’s tangible property, seeks injunctive relief against KEMPER,

   GRANITE and K-CONSULTING, and seeks partition of the car pursuant to Fla. Stat. §§ 64.091

   and 64.011, et seq.

                       CONVERSION OF ELECTRONIC DATA BY
                    KEMPER, GRANITE AND K-CONSULTING - Count VII

          125.    ABT repeats, re-alleges, and incorporates herein by reference as though fully set

   forth, all allegations contained in complaint Paragraphs 1 through 61, above.

          126.    ABT is the owner of certain Electronic Devices (namely, ASUS and HP laptop

   computers and certain iPhones); Electronic Confidential Data stored on such Devices; and ABT

   electronic assets provided on other password-controlled electronic services, such as the GoDaddy

   hosted website, on social media accounts, on state and federal government agency platforms, and

   other ABT vendor platforms (airlines, banks, credit card processors, etc.). These password-

   controlled electronic services are only accessible with the use of Passwords earlier selected and

   used by KEMPER.

          127.    While KEMPER was ABT’s V-P, she was provided with laptop computers and cell

   phones (the Electronic Devices) to store and process ABT confidential data, herein, Electronic

   Confidential Data.

          128.    Prior to January 2020, the Electronic Devices, Electronic Confidential Data and

   Passwords were placed in the possession and care of KEMPER.


                                                  29
Case 0:21-cv-60042-WPD Document 1 Entered on FLSD Docket 01/07/2021 Page 30 of 33




          129.   ABT has demanded return of these Electronic Devices, Electronic Confidential

   Data and Passwords. See Exhibits H and I.

          130.   Prior to returning the ASUS and HP laptops (certain Electronic Devices), KEMPER

   wiped clean and deleted ABT’s Electronic Confidential Data stored on those computers. Upon

   information and belief, these acts of deleting ABT’s Electronic Confidential Data were deliberate

   and intentional because the deletion appears to be permanent.

          131.   Upon information and belief, KEMPER, GRANITE and K-CONSULTING

   continue to possess a certain Electronic Device, namely an iPhone, Electronic Confidential Data

   and Passwords.

          132.   Upon information and belief, KEMPER, GRANITE and K-CONSULTING have

   no right to continue to possess the Electronic Devices, Electronic Confidential Data and

   Passwords. KEMPER, GRANITE and K-CONSULTING have no right to dispossess ABT of its

   Electronic Confidential Data on the ASUS and HP laptops nor on the ABT-supplied iPhone

   (currently in KEMPER’s possession), nor in any online iPhone backup service (such as an iCloud

   backup).

          133.   ABT has been deprived of the use of the Electronic Device (iPhone), Electronic

   Confidential Data and Passwords and KEMPER, GRANITE and K-CONSULTING’s continued

   possession the aforementioned property is inconsistent with ABT’s possessory rights.

          134.   WHEREFORE, ABT seeks compensatory damages, disgorgement of profits, and

   other monetary relief against KEMPER, GRANITE and K-CONSULTING for their possession,




                                                  30
Case 0:21-cv-60042-WPD Document 1 Entered on FLSD Docket 01/07/2021 Page 31 of 33




   use, and conversion of ABT’s Electronic Devices, Electronic Confidential Data and Passwords,

   and seeks injunctive relief against KEMPER, GRANITE and K-CONSULTING.

                                           JURY DEMAND

          135.    ABT requests a jury for this law suit.

                                       PRAYER FOR RELIEF

          WHEREFORE, ABT demands judgment on Counts I – VII in this Complaint and an

   award of equitable relief and monetary relief, jointly and severally, against KEMPER,

   GRANITE and K-CONSULTING (collectively “Defendants”) as follows:

          a.      Entry of permanent injunctions pursuant to Federal Rule Civil Procedure 65

   enjoining Defendants, their agents, representatives, servants, employees, and all those acting in

   concert or participation therewith, from (1) contacting ABT’s suppliers, including but not limited

   to ABT’s manufacturer of BIOTAB7 for a period of three (3) years; and (2) contacting ABT’s

   customers for a period of three (3) years;

          b.      Permanently enjoining Defendants from using ABT’s confidential information

   including its (1) BIOTAB7 product development data; (2) BIOTAB7 manufacturing data; (3)

   BIOTAB7 testing data; (4) BIOTAB7 Invention patent data; (5) BIOTAB7 marketing data; and

   (6) BIOTAB7 pricing data;

          c.      Permanently enjoining Defendants from using any ABT Electronic Confidential

   Data and any ABT Passwords;

          d.      Permanently enjoining Defendants from using any ABT email data;

          e.      An award of monetary damages against Defendants;

                                                   31
Case 0:21-cv-60042-WPD Document 1 Entered on FLSD Docket 01/07/2021 Page 32 of 33




          f.     Disgorgement of profits and unjust enrichment due to Defendants’ acts;

          g.     Enhanced damages as provided by FUTSA, Fla. Stat. 688.001, et seq., and

   FDUTPA, Fla. Stat. 501.201, et seq.;

          h.     An award of punitive damages;

          i.     An award of costs and reasonable attorneys' fees;

          j.     Partition of the car pursuant to Fla. Stat. § 64.011, et seq.; and

          k.     Such other and further relief as this Court deems just and proper.

   Dated: _ Jan. 7 ______, 2021           /s/RobertKain

                                          Robert C. Kain, Jr.
                                          Florida Bar No. 266760
                                          rkain@conceptlaw.com
                                          Concept Law Group, P.A.
                                          6400 N. Andrews Ave., Suite 500
                                          Fort Lauderdale, Florida 33309
                                          Telephone: (754) 300-1500
                                          Facsimile: (754) 300-1501




                                                   32
Case 0:21-cv-60042-WPD Document 1 Entered on FLSD Docket 01/07/2021 Page 33 of 33
